 516 ' DECISIONS OF NATIONAL LABOR RELATIONS BOARDconditions of employment, and if an understanding is reached, embodysuch understanding in a signed agreement.The bargaining unit is :All employees at the home office, excluding officers, division heads, fieldrepresentatives* in the life, accident, and health department and the invest=ment department, adjusters, secretaries to the president, vice president,secretary and/or senior assistant secretary, treasurer, secretary in the legaldepartment and all supervisory employees as defined in the Act.All our employees are free to become or remain members of the above-namedunion or any other labor organization. We will not discriminate in regard tohire or tenure of employment or any term or condition of employment againstany employee because of his membership in or activity on behalf of any suchlabor organization.OLD LINE LIFE INSURANCE COMPANY of AMERICA,Employer.By --------------------------------------------------(Representative)(TitleDated--------------------This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.REILEY'S STORES, INC.andLOCAL. 429, INTERNATIONAL BROTHERHOODOF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN 8-1 HELPERS OF AMERICA,AFL, PETITIONER.Cases Nos. 4-RM-80 and 4-RC-1258. Septem-ber 27,19511Decision and OrderUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act, a consolidated hearing was held before Harold X.Summers, hearing officer.The hearing officer's 'rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Reynolds].Upon the entire record in this case, the Board finds :1.The labor organization involved claims to represent employeesof the Employer.2.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Employer operates in the Commonwealth of Pennsylvaniathree retail stores for the sale and servicing of electrical appliances.During the 1950 calendar year, the Employer made purchases valuedat $353,951.60, of which $69,621.97 represented merchandise receiveddirectly from outside the Commonwealth, and $2'74,829.63 repre-sented merchandise which was received from sources inside, but which,96 NLRB No. 75. MALDEN ELECTRIC COMPANY517originated outside, the Commonwealth.During the same period, theEmployer's sales aggregated $462,523.28, all of which were madelocally.Although the Employer's operations are not unrelated to commerce,the interstate aspects of these operations are not of sufficient magni-tude to justify the assertion of jurisdiction under the Board's recentlyannounced jurisdictional policy.Therefore, despite the desire of theEmployer and the Union that the Board assert jurisdiction, we shalldismiss the petition.OrderIT IS HEREBY ORDEREDthat the petition filed herein be, and it herebyis, dismissed.1 Dorn's House of Miracles, Inc.,91 NLRB 632:Federal Dairy Co., Inc.,91 NLRB 638,The Rutledge Paper Products Company,91 NLRB 625.Among the products sold by the Employer are those manufactured by Frigidaire Division,General Motors Corporation, which is engaged in commerce within the meaning of the Act.The Employer sells these products under a nonexclusive franchise agreement which ithas signed with a wholesaler of Frigidaire products.During 1950, the value of laborand parts furnished by the Employer for the repair of Frigidaire products amounted toapproximately $51,000.A share of the parts and labor furnished was on account of a1-yearmanufacturer's guarantee.The Employer receives a predetermined allowancefrom Frigidaire for servicing the guarantee.But the Employer was unable to state whatpart of the repair work was done for the manufacturer under the guarantee and whatpart on account of appliance owners.Although the hearing officer said that he wouldkeep the record open for the receipt of additional information as to the breakdown ofrepair services between those rendered under sales warranties and otherwise, the Employerhas not availed itself of this opportunity and has not furnished this information.Undersuch circumstances, the Board has not considered possible services rendered to Frigidairein making its jurisdictional calculations.Cf.,D. L. Dineen Sales d Service Corporation,91 NLRB 1222. The Frigidaire franchise agreement for the sale of household appliancesdoes not of itself warrant the Board in asserting jurisdiction.Cf.Lamco Electric,92NLRB 191 ;The D. L. Dineen Sales f Service Corporation, supra.MALDEN ELECTRIC COMPANY AND MALDEN AND MELROSE GAS LIGHTCOMPANYandINTERNATIONAL BROTHERHOOD OF ELECTRICAL WORK-ERS, AFL, PETITIONER.Case No. 1-RC-9d310.September 27, 1951Decision and Direction of ElectionUpon a petition. duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Torbert H. MacDonald, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Reynolds].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.96 NLRB No. 72.974176-52-vol. 96--34